Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 1 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 2 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 3 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 4 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 5 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 6 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 7 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 8 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 9 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 10 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 11 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 12 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 13 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 14 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 15 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 16 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 17 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 18 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 19 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 20 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 21 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 22 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 23 of 33
Case 20-40124-KKS   Doc 147   Filed 12/02/20   Page 24 of 33
                               Case 20-40124-KKS     Doc 147          Filed 12/02/20     Page 25 of 33
Label Matrix for local noticing             AERL, L.C.                                       AM32304WG, LLC
1129-4                                      c/o Elizabeth R. Brusa                           c/o Manausa Law Firm, P.A.
Case 20-40124-KKS                           Bradley Arant Boult Cummings LLP                 1701 Hermitage Blvd.
Northern District of Florida                100 N. Tampa Street                              Suite 100
Tallahassee                                 Suite 2200                                       Tallahassee, FL 32308-7796
Wed May 13 10:15:01 EDT 2020                Tampa, FL 33602-5809
BBX Capital Asset Management, LLC           Berger Singerman LLP                             Cadence Bank, N.A.
c/o Tripp Scott, P.A.                       313 North Monroe Street                          c/o Anthony & Partners, LLC
110 S.E. 6th Street                         Suite 301                                        201 N. Franklin Street
Suite 1500                                  Tallahassee, FL 32301-7643                       Suite 2800
Suite 1500                                                                                   Tampa, FL 33602-5816
Fort Lauderdale, FL 33301-5039
Florida Asset Resolution Group, LLC         Florida Dept. of Labor/Employment Security       Florida Dept. of Revenue
c/o Tripp Scott, P.A.                       c/o Florida Dept. of Revenue                     Bankruptcy Unit
110 S.E. 6th Street                         P.O. Box 6668                                    P.O. Box 6668
Suite 1500                                  Tallahassee, FL 32314-6668                       Tallahassee, FL 32314-6668
Fort Lauderdale, FL 33301-5039

Internal Revenue Service                    JTS Capital 2, LLC                               SC Advisors 7, LLC
P.O. Box 7346                               c/o Robert J. Powell, Esq.                       8813 Pristine Court
Philadelphia, PA 19101-7346                 PO Box 13010                                     Huntersville, NC 28078-5670
                                            Pensacola, FL 32591-3010


Secretary of the Treasury                   Trustmark National Bank                          U.S. Attorney (Tallahassee Office)
U.S. Treasury Department                    Judson C. Brandt, Esquire                        111 N. Adams Street
15th & Pennsylvania Ave.                    Post Office Box 13010                            Fourth Floor
Washington, DC 20220-0001                   Pensacola, FL 32591-3010                         Tallahassee, FL 32301-7736


U.S. Securities & Exchange Commission       *AM32304WG, LLC                                  *Florida Asset Resolution Group. LLC.
Atlanta Reg Office and Reorg                c/o Kyle L. Shaw, Esq.                           c/o Charles M. Tatelbaum, Esq.
950 E Paces Ferry Rd NE Ste 900             Manausa Law Firm, P.A.                           Tripp Scott, P.A.
Atlanta, GA 30326-1382                      1701 Hermitage Blvd., Ste. 100                   110 S.E. Sixth Street, Fifteenth Floor
                                            Tallahassee, FL 32308-7796                       Fort Lauderdale, FL 33301-5000

*Trustmark National Bank                    AERL, LC                                         AM32304WG, LLC
c/o Judson C. Brandt, Esq.                  6000 Westown Parkway                             1701 Hermitage Blvd., #100
PO Box 13010                                West Des Moines, IA 50266-7711                   Tallahassee, FL 32308-7796
Pensacola, FL 32591-3010


Alan and Maureen Pierre                     Andrew Gosling                                   BBX Capital Asset Management LLC.
4416 Rosecliff Dr.                          15921 Heath Aster Way                            c/o Charles M. Tatelbaum, Esq.
Charlotte, NC 28277-8658                    Davidson, NC 28036-8958                          Tripp Scott, P.A.
                                                                                             110 S.E. Sixth Street, Fifteenth Floor
                                                                                             Fort Lauderdale, FL 33301-5000

BBX Capital Asset Management, LLC           BBX Capital Asset Management, LLC                BBX Capital Asset Management, LLC
401 E. Las Olas Blvd., #800                 C/O Charles Tatelbaum/Tripp Scott, P.A.          c/o Jerry d. Tamayo, Esq.
Fort Lauderdale, FL 33301-4284              110 S.E. 6th Street, #1500                       110 SE Sixth St.
                                            Fort Lauderdale, FL 33301-5039                   Fifteenth Floor
                                                                                             Fort Lauderdale, FL 33301-5000

Bally Beau Enterprises, Inc                 Beach Community Bank                             Berger Singerman
19826 River Falls Dr.                       17 SE Eglin Parkway                              Attn: Brian Rich, Esq.
Davidson, NC 28036-7851                     Fort Walton Beach, FL 32548-5421                 313 N. Monroe St., #301
                                                                                             Tallahassee, FL 32301-7643
                                  Case 20-40124-KKS     Doc 147           Filed 12/02/20   Page 26 of 33
Bouk Managment                                 Boyd & Durant                                   Bret D Chapman
17044 Kenton Dr                                1407 E. Piedmont Dr.                            18501 Peninsula Club Dr
Cornelius, NC 28031-5642                       Tallahassee, FL 32308-7962                      Cornelius, NC 28031-5111



Bret D Chapman Revocable Trust                 Bret D ChapmanRevocable Trust                   Brian G. Rich, Esq.
2800 Armentrout Dr.                            2800 Armentrout Dr.                             Berger Singerman LLP
Concord, NC 28025-5865                         Concord, NC 28025-5865                          313 North Monroe Street, Ste. 301
                                                                                               Tallahassee, FL 32301-7643


Bryant Boys, LLC                               CRE/ADC Venture 2013-1                          CRE/ADC Venture 2013-a
Dana Bradley & Marlin Hershey                  c/o Irene A. Bassel Frick, Esq.                 c/o Irene A. Bassel Frick, Esq.
7930 West Kenton Circle #250                   401 E. Jackson St., # 1700                      401 E. Jackson St., #1700
Huntersville, NC 28078-1879                    Tampa, FL 33602-5250                            Tampa, FL 33602-5250


Cadence Bank, N.A.                             Calvin Ewell                                    Cedar Woods Office Owners Assoc.
c/o John Anthony, Esq.                         620 Wentzel Rd East                             1291 Cedar Center Dr.
Anthony & Partners, LLC                        Earl, PA 17519-9762                             Tallahassee, FL 32301-4877
201 N. Franklin Street, Ste. 2800
Tampa, FL 33602-5816

Cedar Woods Office Owners Association, Inc.    Centennial Bank                                 CertusBank, N.A.
c/o Brant Hargrove                             635 E. Baldwin Rd.                              2415 Laurens Rd.
1291 Cedar Center Drive                        Panama City, FL 32405-4207                      Greenville, SC 29607-3829
Tallahassee, FL 32301-4877


Charles M. Tatelbaum                           Chris Hazlett                                   Christiano Luchetta
c/o Tripp Scott, P.A.                          181 Rain Shadow Dr                              1641 Serrano Circle
110 S.E. 6th Street, Suite 1500                Mooresville, NC 28115-8351                      Naples, FL 34105-4948
Fort Lauderdale, FL 33301-5039


Christopher Kwiatkowski                        Claude Davis                                    Dana Bradley
115 Julia Cir                                  1613 Scotland Ave                               7428 Waterview Dr.
Davidson, NC 28036-6941                        Charlotte, NC 28207-2637                        Cornelius, NC 28031-8642



David Gardner                                  Doris Maloy, Leon County Tax Collector          Ed Bice Jr
7428 Waterview Dr.                             Attn: Tia Stanley                               104 Riding Trail
Cornelius, NC 28031-8642                       P.O. Box 1835                                   Mooresville, NC 28117-9165
                                               Tallahassee, FL 32302-1835


Elizabeth Martin                               Equity Trust Co FBO Chad Hurst                  Equity Trust Co FBO: David Hoe
2856 Charlestown Road                          11 Waterfront Estates Dr                        PO Box 451159
Lancaster, PA 17603-9703                       Lancaster, PA 17602-4133                        Westlake, OH 44145-0629



Erndit LLC                                     Ernest Kraft                                    Eugene Risser
Dana Bradleyn Z and Marlin Hershey             119 Sardis Pointe Rd                            42 Windcrest Dr
7428 Waterview Dr.                             Matthews, NC 28105-5326                         Lititz, PA 17543-8566
Cornelius, NC 28031-8642
                                 Case 20-40124-KKS     Doc 147           Filed 12/02/20   Page 27 of 33
First Citizens Bank and Trust                 Florida Asset Resolution Group, LLC             Florida Asset Resolution Group, LLC
3300 Cumberland Blvd., #300                   c/o Jerry D. Tamayo, Esq.                       c/o Jerry D. Tamayo, Esq.
Atlanta, GA 30339-3169                        110 SE Sixth St., Fifteenth Floor               110 SE Sixth Street, 15th Floor
                                              Fort Lauderdale, FL 33301-5000                  Fort Lauderdale, FL 33301-5004


Fran Schmehl c/o FOX                          Garment District Holdings, LLC                  George F. and M. Edith Pierre
20 Summer Ave                                 Bhajneet Singh Malik                            c/o Jeffrey Pierre
Dover, NJ 07801-5420                          5175 Princess Anne Rd.                          11714 Silmarillion Trail
                                              LA Canada, CA 91011-2427                        Austin, TX 78739-5632


George F. and M. Edith Pierre                 George and Edith Pierre Trust                   George and Edith Pierre Trust
c/o Jeffrey Pierre                            Alan G. Pierre                                  Jeffrey Pierre
11714 SilmarillionTrail                       4416 Rosecliff Drive                            11714 Silmarillion Trail
Austin, TX 78739-5632                         Charlotte, NC 28277-8658                        Austin, TX 78739-5632


Georgia Primary Bank                          Gerald Deardorff                                Gideon & Rhonda Lapp
3880 Roswell Rd.                              2861 Taxville Rd.                               2728 E 14th Street
Atlanta, GA 30342-4418                        York, PA 17408-9545                             Tulsa, OK 74104-4722



Greg Young                                    Hanover Insurance                               Hanover Insurance
27 Ridge Rd                                   c/o Rosenfeld Stein Batta, P.A.                 c/o Rosenfeld Stein Batta, PA
Lititz, PA 17543-8567                         21490 West Dixie Highway                        21490 West Dixie Hwy.
                                              Miami, FL 33180-1144                            Miami, FL 33180-1144


Haritage Bank of the South                    Helen Becker                                    Helene Bradley
c/o Lawton C. Heard, Jr., Esq.                485 W. 2nd Ave., Apt. #4                        3191 Pawtucket Ave
PO Box 156                                    Lititz, PA 17543-2322                           East Providence, RI 02915-5148
Cairo, GA 39828-0156


Heritage Bank of the South                    Howard Zimmerman                                IRA Innovations, LLC
c/o Lawton C. Heard, Jr., Esq.                322 Mountain Road                               FBO Edward Sanderson Hoe IRA
P.O. Box 156                                  Lebanon, NJ 08833-5036                          6513 Clagett Ave
Cairo, GA 39828-0156                                                                          Tracys Landing, MD 20779-2539


IRA Innovations, LLC                          IRA Innovations, LLC                            IRA Innovations, LLC
FBO Marlin Hershey                            FBO: Laura Rose, IRA                            FBO: Marcus Hoy, IRA
15514 Fishermans Rest Ct.                     13074 Cordellera Lane                           750 Old Hickory Blvd
Cornelius, NC 28031-7646                      Frisco, TX 75035-0158                           Bldg. 2 Ste 150
                                                                                              Brentwood, TN 37027-4528

IRA Innovations, LLC                          IRA Innovations, LLC                            IRA Innovations, LLC
FBO: Mario Gonzalez, IRA                      FBO: Paul A Price, IRA                          FOB Stephen Osborne
750 Old Hickory Blvd                          5401 Magnolia Circle                            PO Box 360750
Bldg 2 Ste 150                                Orange Beach, AL 36561-3969                     Birmingham, AL 35236-0750
Brentwood, TN 37027-4528

IRA Services Trust Co                         JB Kohlenberg-Tache                             JTS Capital 2, LLC
FBO Peter Flanagan IRA 176308                 7341 Windyrush Road                             3208 Greenleaf Dr.
PO Box 7080                                   Charlotte, NC 28226-3111                        Waco, TX 76710-1453
San Carlos, CA 94070-7080
                               Case 20-40124-KKS     Doc 147           Filed 12/02/20   Page 28 of 33
James Davis                                 James Hess                                      Jane Tennis
4355 Sabal Palm Way                         640 Laurel Ln                                   15 Tennis Ct
Miami, FL 33137-3355                        Lancaster, PA 17601-3512                        Lititz, PA 17543-7952



Jay Nielson                                 Jeff Pierre                                     Jeff Tennis
PO Box 2515                                 11714 Silmarillion Trail                        15 Tennis Ct.
Cody, WY 82414-2515                         Austin, TX 78739-5632                           Lititz, PA 17543-7952



Jeffrey Pierre                              Jeffrey Pierre                                  Jeffrey Tennis
11714 Silmarillion Trail                    11714 SilmarillionTrail                         15 Tennis Court
Austin, TX 78739-5632                       Austin, TX 78739-5632                           Lititz, PA 17543-7952



Jennifer Risser                             Jerry D. Tamayo                                 John Anthony, Esquire
258 Hillcrest Ln                            c/o Tripp Scott, P.A.                           Anthony and Partners
Elizabethtown, PA 17022-9744                110 S.E. 6th Street, Suite 1500                 201 N. Franklin St. Suite 2800
                                            Fort Lauderdale, FL 33301-5039                  Tampa, Florida 33602-5816


John E. Elias                               K & G Ventures                                  Kae Wagner
400 Altom Rd., Unit 3203                    Keith Gibson                                    245 Butler Avenue Suite 200
Miami Beach, FL 33139-6756                  1460 Amity Hill Rd                              Lancaster, PA 17601-6323
                                            Cleveland, NC 27013-9238


Kathleen Gerten                             Keith Snyder                                    Kenneth Miller
15 Peach Basket Dr                          900 Northside Court Apt 921                     8919 Park Rd. Apt. 5000
Glen Spey, NY 12737-5406                    Lititz, PA 17543-8151                           Charlotte, NC 28210-7613



Kenneth Rieger                              KeyBank Real Estate Capital                     Kimberley Bradley
14 Hillcrest Ave.                           11501 Outlook St., #300                         6617 Rosecroft Place
Summit, NJ 07901-2023                       Leawood, KS 66211-1807                          Falls Church, VA 22043-1828



Lamar B Lutz                                Laurie Dozier                                   Leo Neff
33 Tara Dr                                  1203 Miccosukee Rd.                             174 Valleybrook Dr
Lititz, PA 17543-7989                       Tallahassee, FL 32308-5077                      Lancaster, PA 17601-4619



Linda Price                                 Linford Weaver                                  Louise Thompson
18090 Sapphire Lane                         1852 Agape Court East                           2406 Market St
Foley, AL 36535-5083                        Earl, PA 17519-9576                             Wilmington, NC 28403-1136



MSHR, Inc                                   MSHR, Inc (Melanie Rockfeller)                  MWH Holdings, LLC
10630 Quarrier Dr                           10630 Quarrier Dr                               7930 W. Kenton Circle Suite 250
Cornelius, NC 28031-9339                    Cornelius, NC 28031-9339                        Huntersville, NC 28078-1879
                               Case 20-40124-KKS     Doc 147           Filed 12/02/20   Page 29 of 33
Madelyn Buckwalter                          Malik Enterprises, LLC                          Marc Romeo
1011 Lititz Pike                            5175 Princess Anne Rd.                          1725 Camino Palmero St. #318
Lititz, PA 17543-9325                       La Canada, CA 91011-2427                        Los Angeles, CA 90046-2923



Marcus Hoy                                  Margie Bidlingmaier                             Marianne Provenzola
20821 Lagoona Dr                            3445 Stratford Rd. NE 3708                      7436 Waterview Dr
Cornelius, NC 28031?7117                    Atlanta, GA 30326-1723                          Cornelius, NC 28031-8642



Mark Hess                                   Mark Neff                                       Martha Hershey
277 Orchard Park Dr                         414 Linden Street                               40 East Forth Ave
Advance, NC 27006-7481                      Mechanicsburg, PA 17050-2826                    Litiz, PA 17543



Mary A Fowler                               Michael Dickson                                 Miriam Weaver
1845 Royal Palm Way                         2753 Oberlin Rd Unit #103                       151 Fairview Dr., Apt 161
Boca Raton, FL 33432-7443                   Raleigh, NC 27608-1217                          Lititz, PA 17543-8159



Moteng Funding, LLC                         PPV, Inc.                                       Papillon Financial Services
7930 W. Kenton Cir. #250                    Phillip Vineyard                                1922 East 7th Place
Huntersville, NC 28078-1879                 45 A East Bay St                                Los Angeles, CA 90021-1602
                                            Charleston, NC 29401-2500


Patricia Marks                              Paul C. Drago                                   Paul Stokes
1930 Ursinus Ave.                           36 Townes Square Lane                           125 Roosevelt Ave
Lancaster, PA 17603-4411                    Greenville, SC 29609-5547                       Middletown, PA 17057-2128



Pensco Trust Co FBO Carolyn Stone           Pensco Trust Co FBO Charles G. Hooper           Pensco Trust Co FBO Eugene Risser
IRA Acct# 20003698                          Acct #70001268                                  Acct # RI1CC
601 Hillside Dr. N. Apt 3422                210 Ragsdale Rd.                                PO Box 173859
North Myrtle Beach, SC 29582-8929           Greenville, SC 29611-7538                       Denver, CO 80217-3859


Pensco Trust Co FBO Gary Barringer          Pensco Trust Co FBO Kyle Fadeley                Pensco Trust Co FBO Paul C. Drago
IRA Acct #200061928                         Acct #20003171                                  IRA# DR1BU
PO Box 173859                               13551 Steelcroft Pkwy., #120                    36 Townes Square Lane
Denver, CO 80217-3859                       Charlotte, NC 28278-7564                        Greenville, SC 29609-5547


Pensco Trust Co. FBO Debra Sturkey          Pensco Trust Co. FBO Chad Hurst                 Pensco Trust Co. FBO Dana Bradley
IRA #080000008578                           Account #HU1FA                                  IRA #080000003524
133 Barnsley Road                           11 Waterfront Estates Dr                        7428 Waterview Drive
Columbia, SC 29212-1802                     Lancaster, PA 17602-4133                        Cornelius, NC 28031-8642


Pensco Trust Co. FBO Dennis L Adams         Pensco Trust Co. FBO Gary K Barringer           Pensco Trust Co. FBO Gary Schoeny
IRA#08000000803                             IRA #20006192                                   IRA#20007043
1720 Hwy 87 S                               6332 AlbaRose Lane                              239 Weaver Road
Cameron, NC 28326                           Huntersville, NC 28078-2451                     Warrensville, NC 28693-9350
                                Case 20-40124-KKS     Doc 147           Filed 12/02/20   Page 30 of 33
Pensco Trust Co. FBO Joe Bost                Pensco Trust Co. FBO Julie K. Tache             Pensco Trust Co. FBO Lamar B. Lutz
Acct #BO1FD                                  IRA#080000001997                                Acct #LU1AY
795 Golden Road                              7341 Windyrush Road                             33 Tara Dr
Tryon, NC 28782-0049                         Charlotte, NC 28226-3111                        Lititz, PA 17543-7989


Pensco Trust Co. FBO Mark Hershey            Pensco Trust Co. FBO Mary Howard                Pensco Trust Co. FBO Nancy Bigonette
Acct #HE1BK                                  IRA#20005273                                    Acct #BI1DM
40 East Fourth Ave                           260 East Minnesota Avenue                       344 Lalley Blvd
Lititz, PA 17543-2750                        Orange City, FL 32763-2315                      Fairfield, CT 06824-6710


Pensco Trust Co. FBO Scott Chatham           Peter Seamans                                   Peter Vandenberg
Acct #CH1DG                                  1750 30th St #495                               6600 SW 100th St.
P.O. Box 173859                              Boulder, CO 80301-1029                          Miami, FL 33156
Denver, CO 80217-3859


Peter Vandenbert                             Philip Vineyard                                 Phyllis Sturkey
6600 SW 100th St.                            45 A East Bay St                                601 Hillside Drive N Apt 3402
Miami, FL 33156                              Charleston, SC 29401-2500                       North Myrtle Beach, SC 29582-8929



Prubjeet Singh Khurana                       RAM Tax Lien Fund LP                            RES-FL Vision One, LLC
55 Skyridge Dr                               P.O. Box 8401                                   c/o Jones Walker, Waechter
Newport Coast, CA 92657-1815                 Carol Stream, IL 60197-8401                     601 Brickell Key Dr.
                                                                                             Miami, FL 33131-2662


Raeford Simmons                              Randall Lowery                                  Randy Jeryl Bates II
2808 Blanche Drive                           128 Hollybrooke Lane                            329 North Civitas St
Burlington, NC 27215-5228                    Statesville, NC 28625-8572                      Mt. Pleasant, SC 29464-2798



Regions Bank                                 Richard Rockefeller                             Richard Wallin
Tallahassee Apalachee Parkway                P.O. Box 423                                    2343 Fruitville Pike
P.O. Box 1984                                Westport, NY 12993-0423                         Lancaster, PA 17601-3241
Birmingham, AL 35201-1984


Robert Palmer                                Robert Fish                                     Robert Van Epps
9327 Devonshire Dr                           6911 Green Turtle Dr                            18637 Rollingdale Lane
Huntersville, NC 28078-5946                  Charlotte, NC 28210-4064                        Davidson, NC 28036-7866



Robin Bradley                                Ronald Stromple                                 Roy Hess
7428 Waterview Drive                         15120 Arbor Trail Court #1002                   21 E Lemon St
Cornelius, NC 28031-8642                     Charlotte, NC 28277-3367                        Lititz, PA 17543-1932



SC Advisors 7, LLC                           SC Advisors 7, LLC                              SC Advisors 7, LLC
Attn: Mike Stone                             Attn: Terpening Law PLLC                        c/o Andrew G. Tretter, Esq.
2764 Pleasant Rd., #11040                    221 W. 11th St.                                 750 Carica Rd.
Fort Mill, SC 29708-7213                     Charlotte, NC 28202-1715                        Naples, FL 34108-2627
                                Case 20-40124-KKS     Doc 147           Filed 12/02/20   Page 31 of 33
SC Advisors 7, LLC                           SC Advisors VII, LLC                            Sandra Simmons
c/o Terpening Law PLLC                       Attn: Mike Stone                                2808 Blanche Drive
221 W. 11th Street                           2764 Pleasant Road #11040                       Burlington, NC 27215-5228
Charlotte, NC 28202-1715                     Fort Mill, SC 29708-7213


Sarah V Brush                                Scott Seamans                                   Securities and Exchange Commission
24 Perserverance St                          1750 30th St. #494                              Miami Regional Office
Mount Pleasant, SC 29464-7603                Boulder, CO 80301-1029                          801 Brickell Ave., Ste. 1800
                                                                                             Miami, FL 33131-4901


Sevier County Bank                           Snow Angel Investments, LLC                     Southern Atlantic Electric Co.
111 E. Main St.                              c/o Claudia Burnette, Trustee                   11618 Columbus Park Dr. E.
Sevierville, TN 37862-3513                   182 North Woodland Ave                          Jacksonville, FL 32258-2492
                                             Forest City, NC 28043-2534


Southern Performance Group, Inc.             Speedwell Partners                              Spring Street Capital
Mr. Scott Rockefeller                        4 Green Acre Road                               Richard Stader
10610 Quarrier Dr                            Attn: Ethan Gibbel                              250 Northwest Blvd. # 101A
Cornelius, NC 28031-9339                     Lititz, PA 17543-8775                           Coeur D’Alene, ID 83814-2971


Spur Ranch Enterprises, LLC                  (p)STATE BANK AND TRUST COMPANY                 Sterling Flower Partnership
Substituted for Federal Trust Bank           ATTN BANKRUPTCIES                               42910 Edwards Ferry Road
979 Beachland Blvd.                          PO BOX 4748                                     Leesburg, VA 20176-5112
Vero Beach, FL 32963-1688                    MACON GA 31208-4748


Steven Bowen                                 Steven M. Leoni                                 Steven M. Leoni
135 Sunbeam Farm Rd.                         c/o Byron Wright, III, Esq.                     c/o Robert C. Bruner, Esq.
Cherryville, NC 28021-9076                   2810 Remington Green Circle                     2810 Remington Green Circle
                                             Tallahassee, FL 32308-8708                      Tallahassee, FL 32308-8708


Steven Steinsnyder                           Sun Glass & Door Co.                            SunTrust Bank
1750 Saffin Circle                           7436 Waterview Dr                               76 S. Laura St., 18th Floor
Lancaster, PA 17601-4650                     Cornelius, NC 28031-8642                        Jacksonville, FL 32202-3433



TJC, LLC                                     TNE Investments, LLC                            Thomas Dickson
550 S. Dixie Highway                         Tom Hummel                                      c/o The Dickson Foundation
Coral Gables, FL 33146-2701                  261 Treetops Drive                              200 South College St., # 1800
                                             Stanley, NC 28164-6850                          Charlotte, NC 28202-2020


Troy D. Templeton                            Trusted Benefit Advisors                        Trustmark National Bank
550 S. Dixie Hwy, Ste. 300                   15120 Arbor Trail Court #1002                   248 E. Capitol St.
Miami, FL 33146-2701                         Charlotte, NC 28277-3367                        Jackson, MS 39201-2582



United States Trustee                        Victor Neill                                    Vijay Daswani
110 E. Park Avenue                           579 Georgetown Dr                               6 Saddlewood Estates Dr.
 Suite 128                                   Concord, NC 28027-6463                          Houston, TX 77024-6841
Tallahassee, FL 32301-7728
                                 Case 20-40124-KKS            Doc 147           Filed 12/02/20     Page 32 of 33
W.F. Lindsey Trust                                   Wendy Colthart                                       William Bott
1320 Thomaswood Dr.                                  786 Dunloe Ave                                       1105 Keystone Dr.
Tallahassee, FL 32308-7914                           Ottowa, On K1K 0K4                                   Sellersville, PA 18960-3351
                                                     CANADA


William Burroughs                                    William Detterer                                     William Dickson
22916 Torrence Chapel Rd                             308 Charleston Ln                                    1329 Mayfair Road
Cornelius, NC 28031-6803                             Wyomissing, PA 19610-1802                            Raleigh, NC 27608-1939



William J. Oehme                                     Willilam Bott                                        Edward J. Peterson III
242 New Haven Dr                                     1105 Keystone Dr.                                    Stichter, Riedel, Blain & Postler, P.A.
Lititz, PA 17543-8674                                Sellersville, PA 18960-3351                          110 E. Madison St., #200
                                                                                                          Tampa, FL 33602-4718


James Morris Rudnick                                 Jeff Sessions                                        (p)SHERRY F CHANCELLOR
P.O. Box 13633                                       Office of the Attorney General                       619 W CHASE ST
Tallahassee, FL 32317-3633                           Main Justice Bldg., Rm. 511                          PENSACOLA FL 32502-4711
                                                     Tenth & Constitution
                                                     Washington, DC 20530-0001

Steven M Leoni
c/o Bruner Wright, P.A.
2810 Remington Green Circle
Tallahassee, FL 32308-8708




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


State Bank & Trust Co.                               Sherry Chancellor
2380 Old Milton Pkwy.                                Law Office of Sherry F. Chancellor
Alpharetta, GA 30009                                 619 West Chase St.
                                                     Pensacola, FL 32502




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Cedar Woods Office Owners Asso.                   (d)AERL, L.C.                                        (d)Charles M. Tatelbaum
                                                     c/o Elizabeth R. Brusa                               c/o Tripp Scott, P.A.
                                                     Bradley Arant Boult Cummings LLP                     110 S.E. 6th Street, Suite 1500
                                                     100 N. Tampa Street, Suite 2200                      Fort Lauderdale, FL 33301-5039
                                                     Tampa, FL 33602-5809

(d)Charles M. Tatelbaum                              (d)Claude Davis                                      (d)Elizabeth Martin
c/o Tripp Scott, P.A.                                1613 Scotland Ave                                    2856 Charlestown Road
110 S.E. 6th Street,Suite 1500                       Charlotte, NC 28207-2637                             Lancaster, PA 17603-9703
Fort Lauderdale, FL 33301-5039
                                  Case 20-40124-KKS     Doc 147        Filed 12/02/20   Page 33 of 33
(d)Erndit LLC                                  (d)Gideon and Rhonda Lapp                    (d)JB Kohlenberg?Tache
Dana Bradleyn Z& Marlin Hershey                2728 E 14th Street                           7341 Windyrush Road
7428 Waterview Dr.                             Tulsa, OK 74104-4722                         Charlotte, NC 28226-3111
Cornelius, NC 28031-8642


(d)JTS Capital 2, LLC                          (d)Jerry D. Tamayo                           (d)K and G Ventures
c/o Robert J. Powell, Esq.                     c/o Tripp Scott, P.A.                        Keith Gibson
PO Box 13010                                   110 S.E. 6th Street, Suite 1500              1460 Amity Hill Rd
Pensacola, FL 32591-3010                       Fort Lauderdale, FL 33301-5039               Cleveland, NC 27013-9238


(d)Kimberley Bradley                           (d)Madelyn Buckwalter                        (d)Marcus Hoy
6617 Rosecroft Place                           1011 Lititz Pike                             20821 Lagoona Dr
Falls Church, VA 22043-1828                    Lititz, PA 17543?9325                        Cornelius, NC 28031-7117



(d)Moteng Funding, LLC                         (d)Pensco Trust Co. FBO Debra Sturkey        (d)Regions Bank
7930 W. Kenton Cir. #250                       IRA #080000008578                            Tallahassee Apalachee Parkway
Huntersville, NC 28078-1879                    133 Barnsley Road                            PO Box 1984
                                               Columbia, SC 29212-1802                      Birmingham, AL 35201-1984


(d)Robert Palmer                               (d)SC Advisors 7, LLC                        (u)SC Advisors 7, LLC
9327 Devonshire Dr                             8813 Pristine Court                          Attn: Mike Stone
Huntersville, NC 28078-5946                    Huntersville, NC 28078-5670                  2764 Pleasant Rd., #11040 Fort Mill



(d)Scott Seamans                               (d)Securities and Exchange Commission        (d)Troy D. Templeton
1750 30th St. #494                             Miami Regional Office                        550 S. Dixie Hwy., Ste. 300
Boulder, CO 80301-1029                         801 Brickell Ave., Suite 1800                Miami, FL 33146-2701
                                               Miami, FL 33131-4901


(d)Wendy Colthart                              (d)William Bott                              End of Label Matrix
786 Dunloe Ave                                 1105 Keystone Dr.                            Mailable recipients   222
Ottowa, On K1K 0K4                             Sellersville, PA 18960-3351                  Bypassed recipients    26
CANADA                                                                                      Total                 248
